Exhibit 10.24

SECOND AMENDMENT

TO THE

BB&T CORPORATION TARGET PENSION PLAN

(January 1, 2009 Restatement)

WHEREAS, the BB&T Corporation Target Pension Plan (the “Plan”) was established
effective as of January 1, 1989, by Southern National Corporation and was
originally known as the Southern National Corporation Supplemental Executive
Retirement Plan; and

WHEREAS, Southern National Corporation merged with BB&T Financial Corporation to
form a multi-bank holding company known as Southern National Corporation, which
in 1997 was renamed the BB&T Corporation (the “Company”); and

WHEREAS, effective January 1, 2009, the name of the Plan was changed to the BB&T
Corporation Target Pension Plan and the Plan was restated for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”);
and

WHEREAS, for administrative reasons, the Company desires to amend the restated
Plan to accommodate certain permissible payment rules under Section 409A;

NOW, THEREFORE, effective as of January 1, 2011, the Plan is hereby amended in
the respects hereinafter set forth.

1. Article IV of the Plan is hereby amended by the addition of Section 4.5 at
the end thereof to provide as follows:

4.5 Payment Administration. Notwithstanding any provision in the Plan to the
contrary, pursuant to the provisions of Treas. Reg. §1.409A-3(d), any payment
made under this Article IV may be made during the 30-day period prior to the
payment date designated for such payment in the Plan; provided, however, that if
such 30-day period begins in one calendar year and ends in another, in no event
shall the Participant entitled to receive such payment be permitted, directly or
indirectly, to designate the calendar year of payment. In addition, any payment
made under this Article IV may be made at a date that is later than the payment
date designated for such payment in the Plan,



--------------------------------------------------------------------------------

provided that such later date is within the same taxable year of the Participant
entitled to receive such payment, or if later, by the 15th day of the third
calendar month following the date designated in the Plan and the Participant is
not permitted, directly or indirectly, to designate the calendar year of
payment.

2. Article VI of the Plan is hereby amended in its entirety to provide as
follows:

ARTICLE VI

POST-DISABILITY RETIREMENT BENEFITS

6.1 Eligibility for Post-Disability Retirement Benefit. Any Participant who
becomes Disabled prior to his Early Retirement Eligibility Date or his Normal
Retirement Date and who is Disabled immediately prior to his Payment Date shall
be eligible to receive a Post-Disability Retirement Benefit.

6.2 Post-Disability Retirement Benefit. The amount and form of payment of
Post-Disability Retirement Benefits of an eligible Disabled Participant shall be
determined in the same manner as Retirement Benefits are determined under
Sections 4.1 and 4.3.

6.3 Commencement of Payments. Payment of the Post-Disability Retirement Benefit
to an eligible Disabled Participant shall commence on his Payment Date
determined in accordance with the schedule set forth on Appendix A.

6.4 Payment Administration. Notwithstanding any provision in the Plan to the
contrary, pursuant to the provisions of Treas. Reg. §1.409A-3(d), any payment
made under this Article VI may be made during the 30-day period prior to the
payment date designated for such payment in the Plan; provided, however, that if
such 30-day period begins in one calendar year and ends in another, in no event
shall the Participant entitled to receive such payment be permitted, directly or
indirectly, to designate the calendar year of payment. In addition, any payment
made under this Article VI may be made at a date that is later than the payment
date designated for such payment in the Plan, provided that such later date is
within the same taxable year of the Participant entitled to receive such
payment, or if later, by the 15th day of the third calendar month following the
date designated in the Plan and the Participant is not permitted, directly or
indirectly, to designate the calendar year of payment.

 

- 2 -



--------------------------------------------------------------------------------

3. Appendix A of the Plan is hereby amended to provide as follows:

APPENDIX A

Payment Commencement Date for Post-Disability Retirement Benefits

Subject to the provisions of Article VI, the Post-Disability Retirement Benefit
payable to an eligible Disabled Participant under the provisions of Article VI
shall commence to be paid on the Payment Date listed below that corresponds to
the Disability Age of such Participant.

 

Disability Age*

  

Payment Date

Prior to Age 63

   The greater of: Social Security Normal Retirement Date**or Disability Age
plus 42 months

Age 63

   Disability Age plus 36 months

Age 64

   Disability Age plus 30 months

Age 65

   Disability Age plus 24 months

Age 66

   Disability Age plus 21 months

Age 67

   Disability Age plus 18 months

Age 68

   Disability Age plus 15 months

Age 69 and over

   Disability Age plus 12 months

 

* Disability Age for purposes of this Appendix A shall be the age at which such
Participant initially becomes Disabled.

** Social Security Normal Retirement Age for purposes of this Appendix A shall
mean as follows:

 

Year of Birth

  

Social Security Normal Retirement Age

1937 or before

     65

1938

     65 + 2 months

1939

     65 + 4 months

1940

     65 + 6 months

1941

     65 + 8 months

1942

     65 + 10 months

1943 through 1954

     66

1955

     66 + 2 months

1956

     66 + 4 months

1957

     66 + 6 months

1958

     66 + 8 months

1959

     66 +10 months

1960 or after

     67

Notwithstanding any provision in the Plan to the contrary, pursuant to the
provisions of Treas. Reg. §1.409A-3(d), any payment made under this Appendix A
may be made during the 30-day period prior to the payment date designated for
such payment in the Plan; provided,

 

- 3 -



--------------------------------------------------------------------------------

however, that if such 30-day period begins in one calendar year and ends in
another, in no event shall the Participant entitled to receive such payment be
permitted, directly or indirectly, to designate the calendar year of payment. In
addition, any payment made under this Appendix A may be made at a date that is
later than the payment date designated for such payment in the Plan, provided
that such later date is within the same taxable year of the Participant entitled
to receive such payment, or if later, by the 15th day of the third calendar
month following the date designated in the Plan and the Participant is not
permitted, directly or indirectly, to designate the calendar year of payment.

IN WITNESS WHEREOF, this Second Amendment to the BB&T Corporation Target Pension
Plan is executed on behalf of the Company on this 15th day of November, 2011.

 

BB&T CORPORATION By:  

LOGO [g282790ex10_24pg4a.jpg]

Title:  

Senior Executive Vice President

 

Attest:

LOGO [g282790ex10_24pg4b.jpg]

Ass’t Secretary [Corporate Seal]

 

- 4 -